United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
NATIONAL GUARD, Cloquet, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1510
Issued: November 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2007 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ schedule award decisions dated January 26 and May 2, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss causally related to factors of his
federal employment.
FACTUAL HISTORY
On July 11, 2006 appellant, a 56-year-old heavy mobile equipment repairman, filed a
claim for benefits, alleging that he sustained a bilateral hearing loss causally related to factors of
his federal employment. He stated that he first became aware that he had sustained a hearing
loss causally related to his employment on January 1, 1985.

A statement of accepted facts dated July 26, 2006 indicated that appellant had been
exposed to hazardous noise while working for the employing establishments in various positions
from November 1972 through July 30, 2005.
On August 4, 2006 the Office referred appellant and a statement of accepted facts to
Dr. James A. Hamp, a Board-certified otolaryngologist, for an audiologic and otologic
evaluation.
The audiologist performing the August 21, 2006 audiogram for Dr. Hamp noted findings
on audiological evaluation. At the frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz), the
following thresholds were reported: right ear -- 15, 20, 15 and 30 decibels: left ear -- 20, 20, 15
and 30 decibels.
On January 15, 2007 an Office medical adviser, relying on Dr. Hamp’s audiogram results
and calculations, determined that appellant had a zero percent binaural hearing loss.
In a decision dated January 26, 2007, the Office found that appellant had not sustained a
ratable hearing loss causally related to factors of his federal employment.
On February 20, 2007 appellant requested reconsideration of the October 26, 2004
decision. He submitted results from a February 15, 2007 audiogram. The audiogram was not
certified as accurate by a physician.
By decision dated May 2, 2007, the Office denied appellant’s request for modification of
the January 26, 2007 decision, finding that he failed to submit medical evidence establishing that
he was entitled to a schedule award for his employment-related hearing loss.
LEGAL PRECEDENT
The schedule award provision of the Federal Employee’s Compensation Act1 and the
implementing federal regulation2 set forth the number of weeks of compensation to be paid for
permanent loss of use of specified members, functions and organs of the body listed in the
schedule.3 However, neither the Act nor the regulations specify the manner in which the
percentage loss of a member, function or organ shall be determined. The method of determining
this percentage rests in the sound discretion of the Office.4 To ensure consistent results and
equal justice under the law to all claimants, good administrative practice requires the use of
uniform standards applicable to all claimants.5

1

5 U.S.C. § 8107 et seq.

2

20 C.F.R. § 10.304.

3

See Donald A. Larson, 41 ECAB 947 (1990); Danniel C. Goings, 37 ECAB 781 (1986); Richard Beggs, 28
ECAB 387 (1977).
4

Id.

5

Henry King, 25 ECAB 39, 44 (1973); August M. Buffa, 12 ECAB 324, 325 (1961).

2

Under the American Medical Association, Guides to the Evaluation of Permanent
Impairment, hearing loss is evaluated by determining decibel loss at the frequency levels of 500,
1,000, 2,000 and 3,000 Hz. The losses at each frequency are added up and averaged and a
“fence” of 25 decibels is deduced since, as the A.M.A., Guides point out, losses below 25
decibels result in no impairment in the ability to hear everyday speech in everyday conditions.6
Then the remaining amount is multiplied by 1.5 to arrive at the percentage loss of monaural loss.
The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss. The lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of binaural hearing loss.7
ANALYSIS
An Office medical adviser applied the Office’s standardized procedures to the August 21,
2006 audiogram obtained by Dr. Hamp, a Board-certified otolaryngologist.8 According to the
Office’s standardized procedures, testing at frequency levels of 500, 1,000, 2,000 and 3,000 Hz
revealed hearing losses in the right ear of 15, 20, 15 and 30 respectively. These totaled to 80
decibels which, when divided by 4, obtains an average hearing loss of 20 decibels. The average
of 20 decibels, when reduced by 25 decibels (the first 25 decibels are discounted as discussed
above), equals 0 decibels, which, when multiplied by the established factor of 1.5 totals a 0
percent hearing loss in the right ear. Testing for the left ear at the frequency levels of 500, 1,000,
2,000 and 3,000 Hz revealed decibel losses of 20, 20, 15 and 30 respectively. These totaled 85,
which, when divided by 4, obtains an average hearing loss of 21.25 decibels. The average of
21.25 decibels, reduced by 25 decibels (the first 25 decibels were discounted as discussed
above), equals 0 decibels, which, when multiplied by the established factor of 1.5 totals a 0
percent hearing loss in the left ear. The Office medical adviser therefore determined that
appellant did not have a ratable hearing loss causally related to factors of his federal
employment.
The Board notes that both Dr. Hamp and the Office medical adviser properly used the
applicable standards of the A.M.A., Guides, to determine that appellant has a zero percent
binaural hearing loss. The Board will affirm the January 26, 2007 Office decision finding that
appellant did not sustain a ratable hearing loss causally related to factors of his federal
employment.
Following the January 26, 2007 decision, appellant requested reconsideration and
submitted the February 15, 2007 audiogram results. However, this audiogram was not certified
by physician as being accurate. It is well established that the Office does not have to review
every uncertified audiogram submitted to the record. It is appellant’s burden to submit a
6

A.M.A., Guides 250 (5th ed. 2001).

7

Id. See also Danniel C. Goings, supra note 2.

8

The record contains several audiograms obtained by the employing establishment, but none of these were
certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an audiologist, it must
be certified by a physician as being accurate before it can be used to determine the percentage of hearing loss.
Joshua A. Holmes, 42 ECAB 231, 236 (1990).

3

properly certified audiogram for review.9 The Office is not required to rely on this evidence in
determining the degree of appellant’s hearing loss.
As there is no other probative medical evidence establishing that appellant sustained any
permanent impairment, the Office properly found that appellant was not entitled to compensation
for a binaural hearing loss. The Board therefore affirms the January 26 and May 2, 2007 Office
decisions.
CONCLUSION
The Board finds that appellant did not sustain a ratable hearing loss causally related to
factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 2 and January 26, 2007 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: November 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Robert E. Cullison, 55 ECAB 570 (2004); James A. England, 47 ECAB 115 (1995).

4

